         Case 1:15-cr-00706-VSB Document 953 Filed 05/21/20 Page 1 of 5




GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: DANIEL C. RICHENTHAL
  Assistant United States Attorney
  One St. Andrew’s Plaza
  New York, New York 10007
  Tel. (212) 637-2109

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
                                      :
UNITED STATES OF AMERICA              :
                                      :
                -v.-                  :                      DECLARATION OF PUBLICATION
                                      :
FRANCIS LORENZO,                      :                      S6 15 Cr. 706 (VSB)
  a/k/a “Frank Lorenzo,”              :
                                      :
                     Defendant.       :
                                      :
------------------------------------- X
               I, DANIEL C. RICHENTHAL, pursuant to Title 28, United States Code, Section

1746, hereby declare under penalty of perjury that:

                  1. I am an Assistant United States Attorney in the office of the United

States Attorney for the Southern District of New York, and

                  2. Attached to this declaration are (A) a true and correct copy of a notice

of criminal forfeiture in this action, and (B) a true and correct copy of an Advertisement

Certification Report, indicating that the aforementioned notice was posted on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days, beginning on

March 13, 2020, through April 11, 2020 as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, and
        Case 1:15-cr-00706-VSB Document 953 Filed 05/21/20 Page 2 of 5




                 3. Both of the documents were obtained from a Consolidated Asset

Tracking System maintained by the Department of Justice.

Dated: New York, New York
        May 21, 2020
                                                           ___/s/               _______
                                                           DANIEL C. RICHENTHAL
                                                           Assistant United States Attorney




                                             2
         Case 1:15-cr-00706-VSB Document 953 Filed 05/21/20 Page 3 of 5

Attachment 1


                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK
         COURT CASE NUMBER: S6 15 CR. 706 (VSB); NOTICE OF FORFEITURE

       Notice is hereby given that on December 10, 2019, in the case of U.S. v. Francis
Lorenzo a/k/a "Frank Lorenzo", Court Case Number S6 15 CR. 706 (VSB), the United
States District Court for the Southern District of New York entered an Order condemning
and forfeiting the following property to the United States of America:

       Any and all funds in Bank of America Account number 0048 3364 3656, held in the
       name of Africa ICT Investment Fund (20-FBI-002304)

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (March 13, 2020) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, United States District Court, 500 Pearl Street, Room 120,
New York, NY 10007, and a copy served upon Assistant United States Attorney
Alexander J. Wilson, One St. Andrew's Plaza, New York, NY 10007. The ancillary
petition shall be signed by the petitioner under penalty of perjury and shall set forth the
nature and extent of the petitioner's right, title or interest in the forfeited property, the time
and circumstances of the petitioner's acquisition of the right, title and interest in the
forfeited property and any additional facts supporting the petitioner's claim and the relief
sought, pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
        Case 1:15-cr-00706-VSB Document 953 Filed 05/21/20 Page 4 of 5

the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Alexander J. Wilson, One St. Andrew's Plaza, New York, NY 10007. This
website provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
          Case 1:15-cr-00706-VSB Document 953 Filed 05/21/20 Page 5 of 5


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between March 13, 2020 and April 11, 2020. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. Francis Lorenzo a/k/a "Frank Lorenzo"

Court Case No:              S6 15 CR. 706 (VSB)
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   03/13/2020                      24.0                          Verified
         2                   03/14/2020                      24.0                          Verified
         3                   03/15/2020                      24.0                          Verified
         4                   03/16/2020                      24.0                          Verified
         5                   03/17/2020                      24.0                          Verified
         6                   03/18/2020                      24.0                          Verified
         7                   03/19/2020                      24.0                          Verified
         8                   03/20/2020                      24.0                          Verified
         9                   03/21/2020                      24.0                          Verified
        10                   03/22/2020                      24.0                          Verified
        11                   03/23/2020                      24.0                          Verified
        12                   03/24/2020                      24.0                          Verified
        13                   03/25/2020                      24.0                          Verified
        14                   03/26/2020                      23.8                          Verified
        15                   03/27/2020                      24.0                          Verified
        16                   03/28/2020                      24.0                          Verified
        17                   03/29/2020                      24.0                          Verified
        18                   03/30/2020                      24.0                          Verified
        19                   03/31/2020                      24.0                          Verified
        20                   04/01/2020                      24.0                          Verified
        21                   04/02/2020                      24.0                          Verified
        22                   04/03/2020                      24.0                          Verified
        23                   04/04/2020                      24.0                          Verified
        24                   04/05/2020                      24.0                          Verified
        25                   04/06/2020                      24.0                          Verified
        26                   04/07/2020                      24.0                          Verified
        27                   04/08/2020                      24.0                          Verified
        28                   04/09/2020                      24.0                          Verified
        29                   04/10/2020                      24.0                          Verified
        30                   04/11/2020                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
